Citation Nr: 1225490	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973 and served thereafter in the Army National Guard from September 1981 to August 2001 with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, wherein the RO, per a January 2004 notice of the rating decision, informed the Veteran that the claims for service connection for hearing loss and tinnitus were denied as no new and material evidence had been received.  

In May 2008, the Board denied the Veteran's claim for an increased rating for a left ankle strain.  As the record reflects that no notice of appeal was filed, this decision is final.  The Board also remanded the claims of whether new and material evidence had been received to reopen the claims for service connection for hearing loss and tinnitus.  These claims were again remanded by the Board in May 2009 for additional development.  In a September 2010 decision, the Board reopened the Veteran's claims for service connection for hearing loss (recharacterized as bilateral sensorineural hearing loss) and tinnitus and remanded these claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection bilateral sensorineural hearing loss and tinnitus must be remanded for further development.  

In the September 2010 remand, the Board instructed the RO, via the AMC, in part, to provide the Veteran with a VA examination and opinion for the Veteran's bilateral hearing loss and tinnitus.  

An April 2011 letter informed the Veteran that the VA medical center (VAMC) had been asked to schedule him for an examination regarding his hearing loss and tinnitus.  He was also informed that the Brecksville VAMC would contact him with the date, time and location of the examination.  Finally, the Veteran was informed, per 38 C.F.R. § 3.655, that if he failed to report without good cause his appeal may be denied.  See 38 C.F.R. § 3.655 (2011).  

A VA audiology examination was requested in April 2011.  

In an undated letter sent from the VAMC, the Veteran was informed that he had a VA audiology examination scheduled on May 4, 2011 at 1:30 pm.  

A Report of General Information noted that the Veteran was a no show to the VA audiology examination.  This report included a signature but there was no name of the contact who reported this information, no indication that the VAMC had documented that the Veteran failed to report and no date of the contact.  

The Board finds that it is unclear as to whether the Veteran was timely notified of the date, time and location of the VA audiology examination.  Therefore, upon remand, another attempt to schedule the Veteran for a new VA audiology examination should be made.  Documentation of the request for examination, the letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  

In this case, considering that the Board has previously conceded that the Veteran was exposed to acoustic trauma during his service in the Army National Guard based on sufficient evidence in the record that the Veteran belonged to an armored cavalry unit and was regularly exposed to artillery fire and cannon fire during his service with the National Guard and, in light of the conflicting medical evidence with regard to the presence of a hearing loss diagnosis and likely etiology, as noted in the prior Board remand, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) any current bilateral sensorineural hearing loss and tinnitus originated during service or were otherwise caused by or related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology for the claimed conditions of bilateral hearing loss and tinnitus.  The examiner must address: whether the Veteran has current bilateral hearing loss and/or tinnitus; what is the date of onset of any bilateral hearing loss and tinnitus; and whether it is at least as likely as not that any bilateral hearing loss and/or tinnitus  is related to the Veteran's conceded noise exposure in the Army National Guard in the armored cavalry. (The Army National Guard service date information is located in volume 2 in a white folder. National Guard service typically consist of one weekend per month (inactive duty training) plus a two-week period each year (active duty for training).)

The claims folder, to include a copy of this Remand, must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving all conflicting evidence.  

The examiner is specifically asked to reconcile the conflicting medical evidence, to include the August 2000 opinion and findings by Dr. Richey (which found bilateral asymmetrical hearing loss) and the February 1992 VA examination (which found normal hearing).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Documentation of the request for examination, the letters to the Veteran notifying him of the examination, and documentation from the VAMC as to whether the Veteran failed to report, if applicable, including the relevant dates and points of contact, should be included in the claims file.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




